IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES L. HENDRIX, SR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4677

KELLY STEEL OF FLORIDA/
ARGONAUT INSURANCE,

      Appellee.


_____________________________/

Opinion filed April 6, 2015.

An appeal from an order of the Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: January 7, 1982.

E. Clayton Harland, II, John J. Rahaim, II, and Amie DeGuzman, Jacksonville, for
Appellant.

Carla C Wester of Moore, Ingram, Johnson & Steele, LLP, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.